
	
		I
		112th CONGRESS
		1st Session
		H. R. 1610
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Grimm (for
			 himself, Mr. Neugebauer, and
			 Mr. Garrett) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide end user exemptions from certain provisions of
		  the Commodity Exchange Act and the Securities Exchange Act of 1934, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Business Risk Mitigation and Price Stabilization Act of
			 2011.
		2.Margin
			 Rules
			(a)Commodity
			 Exchange Act amendmentsThe
			 Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended—
				(1)in section
			 1a(33)(A), as added by section 721(a)(6) of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act, by amending clause (ii) to read as follows:
					
						(ii)whose outstanding swaps create substantial
				net counterparty exposure that could have serious adverse effects on the
				financial stability of the United States banking system or financial markets;
				or
						; and
				(2)in section 4s(e), as added by section 731
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, by adding at
			 the end the following new paragraphs:
					
						(4)Applicability
				with respect to counterpartiesThe margin requirements of this subsection
				shall not apply to swaps in which 1 of the counterparties is not—
							(A)a swap dealer or
				major swap participant;
							(B)an investment fund
				that—
								(i)has issued
				securities, other than debt securities, to greater than five unaffiliated
				persons;
								(ii)would be an
				investment company (as defined in section 3 of the Investment Company Act of
				1940 (15 U.S.C. 80a–3)) but for paragraph (1) or (7) of section 3(c) of that
				Act (15 U.S.C. 80a–3(c)); and
								(iii)is not primarily
				invested in physical assets (which shall include commercial real estate)
				directly or through interest in its affiliates that own such assets;
								(C)an entity defined
				in section 1303(20) of the Federal Housing Enterprises Financial Safety and
				Soundness Act of 1992 (12 U.S.C. 4502(20)); or
							(D)a commodity
				pool.
							(5)Margin
				transition rulesSwaps entered into before the date upon which
				final rules must be published under section 712(e) of the Wall Street
				Transparency and Accountability Act of 2010 are exempt from the margin
				requirements of this
				subsection.
						.
				(b)Securities
			 Exchange Act of 1934 amendmentsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
				(1)in section 3(a)(67)(A), as added by
			 section 761(a)(6) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act, by amending clause (ii) to read as follows:
					
						(ii)whose outstanding security-based swaps
				create substantial net counterparty exposure that could have serious adverse
				effects on the financial stability of the United States banking system or
				financial markets; or
						;
				and
				(2)in section 15F(e), as added by section
			 764(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, by
			 adding at the end the following new paragraphs:
					
						(4)Applicability
				with respect to counterpartiesThe margin requirements of this
				subsection shall not apply to security-based swaps in which one of the
				counterparties is not—
							(A)a security-based
				swap dealer or major security-based swap participant;
							(B)an investment fund
				that would be an investment company (as defined in section 3 of the Investment
				Company Act of 1940 (15 U.S.C. 80a–3)) but for paragraph (1) or (7) of section
				3(c) of that Act (15 U.S.C. 80a–3(c));
							(C)primarily invested
				in physical assets (which shall include commercial real estate) directly or
				through interest in its affiliates that own such assets;
							(D)an entity defined
				in section 1303(20) of the Federal Housing Enterprises Financial Safety and
				Soundness Act of 1992 (12 U.S.C. 4502(20)); or
							(E)a commodity
				pool.
							(5)Margin
				transition rulesSecurity-based swaps entered into before the
				date upon which final rules must be published under section 712(a)(5) of the
				Wall Street Transparency and Accountability Act of 2010 are exempt from the
				margin requirements of this
				subsection.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act to which they
			 relate.
			
